PER CURIAM.
The trial court’s extensive written statement contains sufficient, valid, clear and convincing reasons to support his departure from the sentencing guidelines and we affirm the sentence on the authority of Albritton v. State, 458 So.2d 320 (Fla. 5th DCA 1984).
We find no merit in appellant’s second point on appeal. The record contains no support for the allegations made in appel*538lant’s untimely motion to withdraw his plea of guilty. See Fla.R.Crim.P. 3.170(f).
AFFIRMED.
HERSEY, DELL and WALDEN, JJ., concur.